*564ON PETITION POE REHEARING.
Dunbar, J.
— The petition for rehearing in this case is founded on the alleged imperfection of the transcript sent up to this court from the superior court, and the petition is to rehear on an amended record. The case was tried on the record brought here by the appellant. Had he suggested a diminution of the record when the case was before this court it would have ordered the record supplied; but public policy will not allow cases to be tried by piecemeal. It cannot allow an appellant to rest his case on certain points of the record, and if he fail, to try his case on another and different record.
Anders, C. J., Stiles, Hoyt, and Scott, JJ., concur,